Name: 2012/497/EU: Council Decision of 8Ã March 2012 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Morocco concerning reciprocal liberalisation measures on agricultural products, processed agricultural products, fish and fishery products, the replacement of Protocols 1, 2 and 3 and their Annexes and amendments to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part
 Type: Decision
 Subject Matter: European construction;  Africa;  trade policy;  international affairs;  fisheries;  agricultural activity
 Date Published: 2012-09-07

 7.9.2012 EN Official Journal of the European Union L 241/2 COUNCIL DECISION of 8 March 2012 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Morocco concerning reciprocal liberalisation measures on agricultural products, processed agricultural products, fish and fishery products, the replacement of Protocols 1, 2 and 3 and their Annexes and amendments to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part (2012/497/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) Article 16 of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part (1) (hereinafter the Association Agreement), which has been in force since 1 March 2000, provides for the gradual implementation of greater liberalisation of reciprocal trade in agricultural products, processed agricultural products, fish and fishery products. (2) In July 2005, the EU-Morocco Association Council adopted an Action Plan of the European Neighbourhood Policy including a specific provision having the objective of the further liberalisation of trade in agricultural products, processed agricultural products, fish and fishery products. (3) On 14 October 2005, the Council authorised the Commission to conduct negotiations with the Kingdom of Morocco within the framework of the Association Agreement, in order to achieve that objective. (4) On 14 December 2009, the Commission concluded negotiations on behalf of the Union in respect of an Agreement in the form of an Exchange of Letters (hereinafter the Agreement) with the aim of amending the Association Agreement. (5) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement in the form of an Exchange of Letters (hereinafter the Agreement) between the European Union and the Kingdom of Morocco concerning reciprocal liberalisation measures on agricultural products, processed agricultural products, fish and fishery products, the replacement of Protocols 1, 2 and 3 and their Annexes and amendments to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, is approved on behalf of the European Union. The text of the Agreement is attached to this Decision. Article 2 Where the Union needs to take a safeguard measure concerning agricultural products, fish and fishery products, as provided for in the Association Agreement, that measure shall be adopted in accordance with the procedures provided for in Article 159(2) of Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (2); or by Article 30 of Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (3). For processed agricultural products, the safeguard measures shall be adopted according to the procedures provided for in Article 7(2) of Council Regulation (EC) No 614/2009 of 7 July 2009 on the common system of trade for ovalbumin and lactalbumin (4), or Article 11(4) of Council Regulation (EC) No 1216/2009 of 30 November 2009 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (5). Article 3 The President of the Council is authorised to appoint the person or persons empowered to proceed, on behalf of the Union, to the deposit of the instrument of approval provided for in the Agreement, in order to bind the Union. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 8 March 2012. For the Council The President M. BÃDSKOV (1) OJ L 70, 18.3.2000, p. 2. (2) OJ L 299, 16.11.2007, p. 1. (3) OJ L 17, 21.1.2000, p. 22. (4) OJ L 181, 14.7.2009, p. 8. (5) OJ L 328, 15.12.2009, p. 10.